IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,809-01


                      EX PARTE KEDRIC DEJUAN ROGERS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W17-70756-N(A) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                             ORDER

        Applicant originally pleaded guilty to aggravated assault with family violence in exchange

for deferred adjudication community supervision. He was later adjudicated guilty and sentenced to

twenty-five years’ imprisonment. The Fifth Court of Appeals affirmed his conviction. Rogers v.

State, No. 05-19-00957-CR (Tex. App. — Dallas June 16, 2020) (not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that adjudication counsel was ineffective for various

reasons, including failing to investigate or seek out witnesses identified by Applicant, failing to

familiarize herself with the facts of Applicant’s case and confusing it with that of another client, and
                                                                                                       2

failing to challenge the allegation that Applicant committed a new offense when the State lacked

evidence connecting Applicant to that new offense.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claims. In developing the record, the trial court may use any

means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

        The trial court shall first ensure that the habeas record is supplemented with all relevant

documents, specifically including the original plea papers, the order of deferred adjudication, the

motion to adjudicate, any written motions filed by adjudication counsel, a transcript of the

adjudication proceedings, evidence relied upon to support the allegations in the motion to adjudicate,

and any documents relating to the final disposition of the deadly conduct charges used as a basis for

adjudicating Applicant guilty. The trial court shall make findings of fact and conclusions of law as

to whether adjudication counsel’s performance was deficient and Applicant was prejudiced. The

trial court may make any other findings and conclusions that it deems appropriate in response to

Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
                                                                                                 3

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 8, 2022
Do not publish